In re State of Louisiana; —Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. G, No. 04-09-0903; to the Court of Appeal, First Circuit, No. 2010 KW 1328.
Writ granted. ‘The testimony of the alleged victim in the hearing held on October 13, 2009, regarding her relationship with the defendant and his actions during that relationship, satisfies the requirements of La. C.E. art. 404(B) and is admissible at his trial. See State v. Rose, 2006-0402 (La.2/22/07), 949 So.2d 1236, and State v. Welch, 615 So.2d 300 (La.1993).